
	

113 HR 2726 IH: Long-Term Care Veterans Choice Act
U.S. House of Representatives
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2726
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2013
			Mr. Miller of Florida
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the
		  Secretary of Veterans Affairs to enter into contracts and agreements for the
		  transfer of veterans to non-Department medical foster homes for certain
		  veterans who are unable to live independently.
	
	
		1.Short titleThis Act may be cited as the
			 Long-Term Care Veterans Choice
			 Act.
		2.Secretary of
			 Veterans Affairs contract authority for transfer of veterans non-Department
			 medical foster homesSection
			 1720 of title 38, United States Code, is amended by adding at the end the
			 following new subsection:
			
				(h)(1)At the request of a veteran for whom the
				Secretary is required to provide nursing home care under section 1710A of this
				title, the Secretary may transfer the veteran to a medical foster home that
				meets Department standards, at the expense of the United States, pursuant to a
				contract or agreement entered into between the Secretary and the medical foster
				home for such purpose. A veteran who is transferred to a medical foster home
				under this subsection shall agree, as a condition of such transfer, to accept
				home health services furnished by the Secretary under section 1717 of this
				title.
					(2)For purposes of this subsection, the
				term medical foster home means a home designed to provide
				non-institutional, long-term, supportive care for veterans who are unable to
				live independently and prefer a family
				setting.
					.
		
